UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4156


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN ENRIQUE ACOSTA-CORRALCO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:10-cr-00411-HMH-2)


Submitted:   July 28, 2011                 Decided:   August 24, 2011


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Carlyle Steele, Greenville, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Andrew Burke
Moorman, Sr., Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jonathan   Enrique       Acosta-Corralco         appeals       from     his

convictions for conspiracy to possess with intent to distribute

500 grams or more of cocaine, 5 grams or more of cocaine base,

and 50 grams or more of a substance or mixture containing a

detectable amount of methamphetamine, and possession of firearms

in   furtherance   of   a     drug   trafficking         crime.      On    appeal,    he

challenges the denial of his motion to suppress evidence seized

from a residence pursuant to the execution of a search warrant.

We affirm.

             Acosta-Corralco         pled       guilty     without        entering     a

conditional guilty plea pursuant to Rule 11(a)(2) of the Federal

Rules   of   Criminal    Procedure.             An   unconditional        guilty   plea

generally     waives    all     antecedent,          nonjurisdictional        errors.

Tollett v. Henderson, 411 U.S. 258, 266-67 (1973); Fields v.

Att’y Gen., 956 F.2d 1290, 1294-95 (4th Cir. 1992).                         The right

to challenge on appeal a Fourth Amendment issue raised in a

motion to suppress is a nonjurisdictional defense and hence is

lost by an unconditional guilty plea.                    Haring v. Prosise, 462

U.S. 306, 320 (1983).          Thus, as the Government asserts, Acosta-

Corralco waived his right to challenge on appeal the denial of

the motion to suppress.

             Accordingly, we affirm Acosta-Corralco’s convictions.

We   dispense   with    oral    argument        because    the    facts     and    legal

                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3